DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendment filed 06/03/2022 has been entered. Claim 1 has been amended, claims 2-3, 6-7, and 14-19 are cancelled, and no claims have been added. Claims 11 and 13 remain withdrawn due to a species election requirement. 
Accordingly, claims 1, 4-5, 8-13, and 20 are pending with claims 1, 4-5, 8-10, 12, and 20 under examination.
Terminal Disclaimer
	The terminal disclaimer filed 06/03/2022 is accepted. Thus, the Double Patenting rejections have been withdrawn. Furthermore, the 103 rejection over Noujima (U.S. Patent No. 10,718,038) is therefore also withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 20 is rejected as being incomplete in view of claim 20 being dependent from cancelled-claim 17. See MPEP 608.01(n) V. In the interest of compact prosecution, claim 20 is being interpreted as being dependent from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 8-10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (US 5425822 A; of record) in view of Larsson et al. (US 20160319405 A1; of record).
Regarding claims 1 and 5, Hidaka teaches a hard-facing chromium-base alloy consisting essentially of the following elements (Abstract; col. 2) (Note: all element percentages in this office action are expressed in terms of weight % unless otherwise stated):

Element (wt %)
Instantly claimed composition
Hidaka
Location
Major component
 
Cr
37.49-65
Balance of >40%
Abstract
Ni
18-40 (claim 1)23-40 (claim 5)
30-48.0
Abstract
Fe
10-33
0-15
Col. 2, lines 20-22
Accessory component
 
Mn
0.1-2
-
 -
Si
0.1-1.0
0.1-3.0 (optional)
Col. 2, line 26
Al
0.005-0.05
0.01-0.12 (optional)
Abstract
Col. 2, lines 33-39
Cu
0.1-5.0
-
 -
First Optional Accessory Component

Mo
0.1-3.0
1.0-6.5
Abstract
Impurities
 
P
0<P≤0.04
-
 -
S
0<S≤0.01
-
 -
C
0<C≤0.03
-
 -
N
0<N≤0.02
-
 -
O
0<O≤0.03
0.01-0.1 (optional)
Abstract
Col. 2, lines 38-39


With regard to the Cr, Ni, Fe, Si, Al, and O contents, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). With regard to the P, S, C, and N contents, which have lower bounds of “more than 0%” (i.e. not inclusive of 0%), P and S are known in the metallurgical arts to be impurities and are therefore excluded from alloys, but are inevitably present because of their presence in the environment. Thus, although P and S are not added, it is prima facie expected they are present in infinitesimally small percentages that are “more than 0%”. With regard to the C and N contents Hidaka expresses that carbon is optional (col. 2, lines 24-25); thus, in the case in which C and N are not added to the alloy, it is prima facie expected that there may still be some residual C and N in the environment that may result in impurities in the alloy, as C and N are among the most abundant elements in the environment, which are prima facie expected to result in amounts that are “more than 0%” even if C and N are not actively added to the alloy.
With regard to the limitation of “wherein the percentage content of Cr is the highest of all components in the two-phase alloy”, Hidaka teaches that Cr is the balance of the alloying elements (Abstract), and all of the inventive examples possess Cr in the greatest percentages by weight (See Tables 1, 3, 5-6, 8-9, and 11-13 of Hidaka), which meets the limitation.
With regard to the “second optional accessory component” consisting of at least one of V, Nb, Ta, and Ti, and a total atomic content ratio of the V, Nb, Ta and Ti is in a range of 0.8 times or more and 2 times or less of a total atomic content ratio of the C, N and O). Hidaka does not teach adding V or Ta, and teaches that Nb and/or Ti are optional elements (col. 5, lines 48-68). Thus, Hidaka meets the second optional accessory component limitation in view of Nb and Ti not being required by either the claimed invention or Hidaka. With regard to the claimed total atomic content ratio range, in view of V, Nb, Ta, and Ti being optional, the total atomic content ratio does not limit the scope of the claim since Hidaka is not required to include Nb and Ti; “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation” (MPEP 2143.03).
	Hidaka is silent regarding the presence of Mn or Cu, and is further silent regarding the alloy comprising two phases of a ferrite phase and an austenite phase in a mixed state.
	
	Larsson teaches a ferritic-austenitic steel which contains a large amount of Cr (Abstract). Larsson further teaches including Mn in an amount of 0-4.0 wt%, which overlaps with the claimed range of 0.1-2% mass, and that Mn is considered to be austenite-stabilizing [0109]. Larsson additionally teaches including Cu in an amount of 0-1.0 wt%, which overlaps with the claimed range of 0.1-5.0 wt%, and that Cu improves the general corrosion resistance in acid environments [0114]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hidaka’s alloy to include the two-phase ferritic-austenitic structure as taught by Larsson, as doing so would result in improved corrosion resistance [0118]. Furthermore, it would have been obvious to one of ordinary skill in the art to modify Hidaka to include Mn and Cu in the amounts disclosed by Larsson, in order to stabilize the austenite phase and to improve the general corrosion resistance.
	Regarding claim 4, Hidaka and Larsson teach the alloy as applied to claim 1 above, but Hidaka is silent regarding the occupation ratio of the ferrite phase.
	Larsson teaches that the ferrite content is in the range of 30-70% by volume [0118], which overlaps with the claimed range of 10-95%. A ferrite content of 30-70% is important for the corrosion resistance [0118].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hidaka and Larsson with the ferrite content of Larrson, as doing so would improve the corrosion resistance.
Regarding claim 8, Hidaka and Larsson teach the alloy as applied to claim 5 above, but Hidaka is silent regarding the occupation ratio of the ferrite phase.
	Larsson teaches that the ferrite content is in the range of 30-70% by volume [0118], which overlaps with the claimed range of 10-95%. A ferrite content of 30-70% is important for the corrosion resistance [0118].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hidaka and Larsson with the ferrite content of Larrson, as doing so would improve the corrosion resistance.
	Regarding claims 9-10, Hidaka and Larsson teach the alloy as applied to claims 1 and 5 above, respectively. The resulting alloy itself alone meets the BRI of a two-phase alloy product “which is a product using a two phase alloy”, which meets the claims.
	Regarding claim 12, Hidaka and Larsson teach the alloy as applied to claim 10 above. For preparation of some specimens for mechanical testing, Hidaka teaches casting the composition into a mould to produce a cast body (col. 7, lines 4-9), which meets the claim.
	Regarding claim 14, Hidaka and Larsson teach the alloy as applied to claim 2 above, and as discussed above, Hidaka further teaches that oxygen is optional (based on the language “oxygen may also be added to the alloy”; see Abstract). Hidaka further teaches Nb and Ti are also optional elements (col. 5, lines 48-68). Although Hidaka does not explicitly relate the Nb and Ti contents to the C, N, and O contents, a numerical relationship inherently exists. As discussed above, C, N, and O are understood to be present in infinitesimally small amounts (i.e. >0%) as impurities. Thus, with regard to the claimed ratio of 0.8 to 2 times of the total atomic content ratio of C, N, and O, the resulting range Nb and Ti contents would essentially also be infinitesimally small (i.e. >0%), which is consistent with the embodiments in which Nb and Ti are not present in the alloy.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claim 20, Hidaka and Larsson teach the alloy as applied to claim 1 above (see 112(d) rejection section above for interpretation of claim dependency), but Hidaka is silent regarding the occupation ratio of the ferrite phase.
	Larsson teaches that the ferrite content is in the range of 30-70% by volume [0118], which overlaps with the claimed range of 10-95%. A ferrite content of 30-70% is important for the corrosion resistance [0118].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hidaka and Larsson with the ferrite content of Larrson, as doing so would improve the corrosion resistance.
Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive.
The applicant’s arguments stating that “The fact that some random relationship between "infinitesimally small amounts" of alleged impurities may exist in nature does not render obvious a stated rage of total atomic content ratio of the V, Nb, Ta and Ti is in a range of 0.8 times or more and 2 times or less of a total atomic content ratio of the C, N and O” (see pages 7-8 of arguments) is moot in view of reconsideration of the claims and a new interpretation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735